78086: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-30683: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 78086


Short Caption:J.E. JOHNS & ASSOCS. VS. LINDBERGCourt:Supreme Court


Lower Court Case(s):Washoe Co. - Second Judicial District - CV1500281Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:Exempt


Oral Argument:Oral Argument Location:


Submission Date:05/29/2020How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


Appellant/Cross-RespondentA.J. JohnsonGlade L. HallLynn V. Rivera
							(Burnham Brown/Reno)
						


Appellant/Cross-RespondentJ.E. Johns & AssociatesGlade L. HallLynn V. Rivera
							(Burnham Brown/Reno)
						


Respondent/Cross-AppellantJohn LindbergJohn D. Moore
							(Silver State Law LLC)
						


Respondent/Cross-AppellantJudith L. LindbergJohn D. Moore
							(Silver State Law LLC)
						


Respondent/Cross-AppellantMichael LindbergJohn D. Moore
							(Silver State Law LLC)
						





Docket Entries


DateTypeDescriptionPending?Document


02/08/2019Filing FeeFiling Fee Paid. $250.00 from Glade L. Hall.  Check no. 1471. (SC)


02/08/2019Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)19-06028




02/08/2019Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)19-06030




02/08/2019Notice of Appeal DocumentsFiled District Court Minutes (SEALED). (SC)


02/11/2019Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant: 15 days transcript request form; 120 days opening brief. (SC).19-06268




02/28/2019Filing FeeFiling Fee due for Cross-Appeal.  Filing fee will be forwarded by the District Court.  (SC)


02/28/2019Notice of Appeal DocumentsFiled Notice of Cross-Appeal. (Docketing statement mailed to counsel for cross-appellant.) (SC)19-09200




02/28/2019Filing FeeFiling Fee Paid. $250.00 from Moore Law Group.  Check no. 1602. (Cross-Appeal) (SC)


03/01/2019Notice of Appeal DocumentsFiled District Court Minutes (SEALED). (SC)


03/07/2019Docketing StatementFiled Appellant/Cross-Respondent's Docketing Statement.  (SC)19-10348




03/15/2019Transcript RequestFiled Respondents/Cross-Appellant's Certificate That No Transcript is Being Requested. (SC)19-11622




03/19/2019MotionFiled Appellant/Cross-Respondents' Motion for Extension of Time (Transcript Request). (SC)19-12090




03/19/2019Transcript RequestFiled Appellant/Cross-Respondents' Request for Transcript of Proceedings. Transcripts requested: 08/20/18, 08/21/18, 08/22/18. To Court Reporter: Joan Dotson.  (REJECTED PER ORDER 3/26/19).  (SC)19-12091




03/21/2019Docketing StatementFiled Respondent/Cross-Appellants' Docketing Statement Civil Appeals (REJECTED PER NOTICE ISSUED ON 3/21/19). (SC)


03/21/2019Notice/OutgoingIssued Notice of Rejection of Filed Document (Respondent/Cross-Appellants' Docketing Statement). (SC)19-12677




03/21/2019MotionFiled Respondent/Cross-Appellants' Motion for Extension of Time to File Docketing Statement. (SC)19-12737




03/21/2019Docketing StatementFiled Respondent/Cross-Appellants' Docketing Statement Civil Appeals. (SC)19-12738




03/26/2019Order/ProceduralFiled Order.  Respondents/cross-appellants' motion for an extension of time to file their docketing statement is granted.  The docketing statement was filed on March 21, 2019.  Appellants/cross-respondents' motion for an extension of time to file the transcript request form is granted.  However, the transcript request form filed on March 19, 2019, does not comply with NRAP 9(a)(3)(A) because it does not bear the file-stamp of the district court clerk.  Appellants/cross-respondents shall have 5 days from the date of this order to file and serve a transcript request form that fully complies with NRAP 9(a).  (SC)19-13264




04/05/2019Transcript RequestFiled Appellant/Cross-Respondents' Request for Transcript of Proceedings. Transcripts requested: 08/20/18, 08/21/18, 08/22/18. To Court Reporter: Joan Dotson. (REJECTED PER NOTICE ISSUED ON 04/08/19). (SC)


04/08/2019Notice/OutgoingIssued Notice of Rejection of Filed Document (Appellant/Cross-Respondents' Request for Transcript of Proceedings). (SC)19-15068




04/15/2019TranscriptFiled Notice from Court Reporter. Joan Marie Dotson stating that the requested transcripts were delivered.  Dates of transcripts:  8/20/18 through 8/22/18.  (SC)19-16478




06/11/2019Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellants/Cross-Respondents' Opening Brief and Appendix due:  June 25, 2019.  (SC)19-25273




06/25/2019BriefFiled Appellant/Cross-Respondents' Opening Brief. (SC)19-27393




06/25/2019AppendixFiled Appellant/Cross-Respondents' Appendix Volume I. (SC)19-27395




06/25/2019AppendixFiled Appellant/Cross-Respondents' Appendix Volume II. (SC)19-27396




06/25/2019AppendixFiled Appellant/Cross-Respondents' Appendix Volume III. (SC)19-27397




07/16/2019Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondent/Cross-Appellant's Answering Brief on Appeal and Opening Brief on Cross-Appeal due:  August 8, 2019.  (SC)19-30023




08/08/2019BriefFiled Respondent/Cross-Appellants' Answering Brief and Opening Brief on Cross-Appeal. (SC)19-33390




08/08/2019AppendixFiled Respondent/Cross-Appellants' Appendix - Volume I. (SC)19-33399




08/08/2019AppendixFiled Respondent/Cross-Appellants' Appendix - Volume II. (SC)19-33400




08/08/2019AppendixFiled Respondent/Cross-Appellants' Appendix - Volume III. (SC)19-33401




08/20/2019MotionFiled Nevada Realtors' Motion for Leave to File an Amicus Brief. (SC)19-34848




08/27/2019MotionFiled Respondent/Cross-Appellants' Opposition to Nevada Realtors' Motion for Leave to File an Amicus Brief. (SC)19-35750




09/09/2019Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellants/Cross-Respondents' Reply Brief due: September 23, 2019. (SC).19-37692




09/24/2019MotionFiled Appellant/Cross-Respondents' Motion for Extension of Time (Reply Brief and Answering Brief on Cross Appeal). (SC)19-39739




09/24/2019BriefFiled Appellant/Cross-Respondents' Reply Brief and Answering Brief on Cross Appeal. (SC)19-39740




09/30/2019MotionFiled Respondent/Cross-Appellants' Non-Opposition to Appellant/Cross-Respondents' Motion for Extension of Time. (SC)19-40561




10/10/2019Order/ProceduralFiled Order. Nevada REALTORS® have filed an untimely motion for leave to file a brief of amicus curiae in support of appellants/cross-respondents. The untimely motion is denied.  The clerk shall return the proposed brief of amicus curiae and appendix received on August 20 and 23, 2019, unfiled. Cause appearing, and notwithstanding its untimeliness, appellants/cross-respondents' motion for an extension of time to file the combined reply brief on appeal and answering brief on cross-appeal is granted.  The combined brief was filed on September 24, 2019. Appellants/cross-respondents shall have 7 days from the date of this order to file and serve an amended certificate of compliance. Respondents/cross-appellants shall have until October 24, 2019, to file and serve any reply brief on cross-appeal. (SC).19-41956




10/17/2019BriefFiled Appellant/Cross-Respondents' Amended Reply Brief and Answering Brief on Cross Appeal (Corrected Certificate of Compliance). (SC).19-43062




10/22/2019Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent/Cross-Appellants' Reply Brief on Cross-Appeal due: November 7, 2019. (SC).19-43701




11/01/2019BriefFiled Respondents' Reply Brief on Cross-Appeal.  (SC)19-45081




11/04/2019Case Status UpdateBriefing Completed/To Screening.  (SC)


04/23/2020Notice/IncomingFiled Attorney John Moore's Notice of Change of Address. (SC)20-15441




05/29/2020Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.  (SC)20-20371




08/20/2020Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before: Parraguirre/Hardesty/Cadish. Author: Hardesty, J. Majority: Hardesty/Parraguirre/Cadish. 136 Nev. Adv. Opn. No. 55. NNP20-RP/JH/EC. (SC).20-30683




09/08/2020Notice/IncomingFiled Notice of Appearance. (Lynn Rivera for Appellants/Cross-Respondents) (SC)20-32974




09/08/2020Notice/IncomingFiled Notice of Association of Counsel.  Lynn Rivera of Burnham Brown appearing as co-counsel for appellants/cross-respondents.  (SC)20-33066




09/09/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's Petition for Rehearing Due: September 22, 2020. (SC)20-33139




09/21/2020Petition/BarFiled Appellant/Cross-Respondent Petition for Rehearing (REJECTED PER NOTICE ON 9/22/2020) (SC)


09/22/2020Notice/OutgoingIssued Notice of Rejection for Rehearing Petition. Filing fee was not submitted with petition. (SC)20-34775




09/22/2020Post-Judgment PetitionFiled Appellant/Cross-Respondent's Petition for Rehearing (SC)20-34848




09/22/2020Filing FeeFiling fee paid. E-Payment $150.00 from Lynn V. Rivera (SC)


11/03/2020Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c). (SC)20-39993




11/17/2020Post-Judgment PetitionFiled Appellant/Cross-Respondents' Petition for En Banc Reconsideration. (SC).20-41866




11/19/2020Post-Judgment PetitionFiled Appellant/Cross-Respondents' Amended Petition for En Banc Reconsideration. (SC)20-42323




12/04/2020Post-Judgment OrderFiled Order Denying En Banc Reconsideration. Having considered the petition on file herein, we have concluded that en banc reconsideration is not warranted. NRAP 40A.  Accordingly, we "ORDER the petition DENIED."  EN BANC (SC)20-43934




12/29/2020RemittiturIssued Remittitur. (SC).20-46762




12/29/2020Case Status UpdateRemittitur Issued/Case Closed. (SC).


01/27/2021RemittiturFiled Remittitur. Received by District Court Clerk on January 5, 2021. (SC)20-46762




01/27/2021RemittiturFiled Remittitur. Received by District Court Clerk on January 5, 2021. (SC)20-46762





Combined Case View